     Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 1 of 11 PageID #:1507




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Annamarie Deneen, Michael J. Deneen,                  )
Erin Munoz, Paul Munoz, and Nazret Z.                 )
Gebremeskel, individually and on behalf of all        )
other persons similarly situated,                     )              No. 19 C 5499
              Plaintiffs,                             )
                                                      )              Judge Ronald A. Guzmán
                               v.                     )
                                                      )
Wyndham Vacation Resorts, Inc.,                       )
          Defendant.                                  )


                          MEMORANDUM OPINION AND ORDER

        For the reasons explained below, the Court grants Wyndham’s motion to dismiss for lack

of personal jurisdiction [23]. The motion to dismiss for failure to state a claim [25] is denied as

moot. All other pending motions are denied as moot. Civil case terminated.

I.      Facts

        Plaintiffs allege that Wyndham fails to disclose material facts to buyers of its timeshares,

including that Wyndham does not make desired properties available to timeshare purchasers.

Plaintiffs allege that Wyndham breached its agreement (“Agreement”) with Plaintiffs by failing

to provide accommodations and services as set forth in the Agreement; breached the implied

covenant of good faith and fair dealing; required Plaintiffs to sign the Agreement, which is void

ab initio because it is vague and ambiguous as to the property right being sold; violated the

District of Columbia Consumer Protection Procedures Act; violated the Illinois Consumer Fraud

Act; made negligent misrepresentations to Plaintiffs; and fraudulently induced Plaintiffs to sign

Agreements for timeshares.
      Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 2 of 11 PageID #:1507



         Wyndham now moves to dismiss for lack of personal jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(2) and for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). Because the Court finds that it lacks personal jurisdiction over Wyndham

with respect to the claims alleged, the Court does not address the motion to dismiss for failure to

state a claim.

II.      Analysis

         The plaintiff bears the burden of establishing personal jurisdiction when the defendant

challenges it. N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). When a court

relies solely on written materials to rule on a motion under Rule 12(b)(2), the plaintiff’s burden

is to establish a prima facie case of personal jurisdiction. Kipp v. Ski Enter. Corp. of Wis., 783

F.3d 695, 697 (7th Cir. 2015). “[O]nce the defendant has submitted affidavits or other evidence

in opposition to the exercise of jurisdiction, the plaintiff must go beyond the pleadings and

submit affirmative evidence supporting the exercise of jurisdiction.” Purdue Research Found. v.

Sanofi-Synthelabo, S.A., 338 F.3d 773, 783 (7th Cir. 2003). “[U]nder the prima facie standard,

the plaintiff is entitled to have any conflicts in the affidavits (or supporting materials) resolved in

its favor.” Id.

         “District courts exercising diversity jurisdiction apply the personal jurisdiction rules of

the state in which they are located.” Philos Techs., Inc. v. Philos & D, Inc., 802 F.3d 905, 912

(7th Cir. 2015). “Because Illinois permits personal jurisdiction if it would be authorized by

either the Illinois Constitution or the United States Constitution, the state statutory and federal

constitutional requirements merge.” uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d 421, 425 (7th

Cir. 2010) (citing, inter alia, 735 ILCS 2-209(c)).



                                                   2
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 3 of 11 PageID #:1507




       Personal jurisdiction can be general or specific, depending on the extent of the

defendant’s contacts with the forum state. Id. “General jurisdiction looks to the defendant’s

‘continuous and systematic’ contacts with a state, whether or not the action is related to the

contacts.” Brook v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017) (quoting Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). Specific jurisdiction refers to

jurisdiction over a defendant in a suit arising out of or related to the defendant’s contacts with

the forum, and those contacts must be “directly related to the conduct pertaining to the claims

asserted.” Id. Here, Plaintiffs contend that the Court possesses both general and specific

personal jurisdiction.

       A.      General Jurisdiction

        “General jurisdiction is ‘all-purpose’; it exists only ‘when the party’s affiliations with

the State in which suit is brought are so constant and pervasive as to render it essentially at home

in the forum State.’” Kipp, 783 F.3d at 697-98 (quoting Daimler AG v. Bauman, 571 U.S. 117,

122 (2014)) (brackets and internal citation omitted). A corporation is “at home” in the state of

its principal place of business and the state of its incorporation. Id. at 698. Thus, Wyndham is

“at home” in Delaware, its place of incorporation, and Florida, its principal place of business.

For a corporation to be deemed at home in any additional locations, Plaintiffs must show “more

than the ‘substantial, continuous, and systematic course of business’ that was once thought to

suffice.” Id. (citation omitted). They do not.

       As an initial matter, Plaintiffs do not apply the specific facts of this case to the law. Even

crafting the argument for Plaintiffs, the Court still finds general jurisdiction is lacking. Based on

Plaintiffs’ recitation of the facts, it appears Plaintiffs rely on the following in support of general

jurisdiction: Wyndham’s operation of a “highly interactive” website through which Illinois

                                                   3
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 4 of 11 PageID #:1507




residents can manage their timeshares; Wyndham’s offering of Galena, Illinois as a vacation

destination; the existence of a Wyndham sales booth at Six Flags Great America in Gurnee,

Illinois; the solicitation of customers for timeshares at a sales presentation at the Wyndham

Grand Riverfront Hotel in Chicago, Illinois; and Wyndham’s registering to do business in

Illinois. These contacts are insufficient to confer general jurisdiction over the instant matter.

See Bluhm v. Wyndham Destinations Inc., No. C18-5813 BHS, 2019 WL 6213141, at *3 (W.D.

Wash. Nov. 21, 2019) (rejecting finding of general jurisdiction where plaintiff alleged that the

“[d]efendants have a significant presence in Washington State, including a large corporate office

in Redmond, Washington, 102 hotels and resorts state-wide, and registration of their various

affiliated entities with the Washington Secretary of State to do business in the state”); Bobick v.

Wyndham Worldwide Operating, Inc., No. 3:18-CV-00514, 2018 WL 4566804, at *5 (M.D.

Tenn. Sept. 24, 2018) (noting that general jurisdiction over the defendants was lacking even

though they had “contacts in Tennessee via the resorts they own, the Tennesseans they employ,

the offices they maintain, and the marketing efforts undertaken in the state”).

       B.      Specific Jurisdiction

       The Court next considers specific jurisdiction. “Adjudicatory authority is ‘specific’

when the suit ‘arises out of or relates to the defendant’s contacts with the forum.’” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923-24 (2011) (citation omitted). To

establish specific personal jurisdiction, it is the defendant’s “suit-related” conduct that must

create the substantial connection with the forum state. Advanced Tactical Ordnance Sys., LLC v.

Real Action Paintball, Inc., 751 F.3d 796, 801 (7th Cir. 2014), as corrected (May 12, 2014).

“Specific personal jurisdiction grows out of ‘the relationship among the defendant, the forum,

and the litigation.’” Monco v. Zoltek Corp., 342 F. Supp. 3d 829, 832 (N.D. Ill. 2018) (citation

                                                  4
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 5 of 11 PageID #:1507




omitted). “The ‘three essential requirements’ for specific personal jurisdiction are: ‘(1) the

defendant must have purposefully availed [it]self of the privilege of conducting business in the

forum state or purposefully directed [its] activities at the state; (2) the alleged injury must have

arisen from the defendant’s forum-related activities; and (3) the exercise of jurisdiction must

comport with traditional notions of fair play and substantial justice.’” Id. (citation omitted).

       “[I]n determining whether it may exercise specific personal jurisdiction over a defendant,

the Court must consider the scope of personal jurisdiction with respect to each of the claims

alleged in the plaintiff’s complaint.” Sunny Handicraft (H.K.) Ltd. v. Edwards, No. 16 C 4025,

2017 WL 1049842, at *4 (N.D. Ill. Mar. 20, 2017) (“‘Permitting the legitimate exercise of

specific jurisdiction over one claim to justify the exercise of specific jurisdiction over a different

claim that does not arise out of or relate to the defendant’s forum contacts would violate the Due

Process Clause.’”) (citation omitted). While Wyndham’s brief is more detailed, neither party

discusses the claims separately nor addresses the relevant standards. As much as possible, the

Court has attempted to use the facts and law discussed by the parties as a starting point in ruling

on the issues, but the Court cannot craft the parties’ arguments for them. See Econ. Folding Box

Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 721 (7th Cir. 2008) (“It is not the court’s

responsibility to research the law and construct the parties’ arguments for them.”).

               1.      Nazret Gebremeskel

       Gebremeskel, a current resident of Washington, D.C., was a resident of Maryland at the

time of her timeshare purchase, which she made while on vacation in Las Vegas, Nevada. She

alleges no contacts by Wyndham in Illinois with respect to her claims; indeed, Plaintiffs’

response brief is silent as to the Court’s personal jurisdiction over Wyndham as to

Gebremeskel’s claims. Therefore, the motion to dismiss all of her claims for lack of personal

                                                  5
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 6 of 11 PageID #:1507



jurisdiction, including for violation of the District of Columbia Consumer Protection Procedures

Act, is granted.

                2.      Erin and Paul Munoz and AnnaMarie and Michael Deneen1

                        a. Breach of Contract (Count One); Breach of Implied Covenant of Good
                        Faith and Fair Dealing (Count Two); Claim for Declaratory Relief (Count
                        Three)2

       Plaintiffs allege breach of contract, breach of the implied covenant of good faith and fair

dealing, and a claim for declaratory relief for rescission of the Purchase and Sale Agreement.

“In breach-of-contract cases, courts must conduct ‘a context-sensitive analysis of the contract,

examining prior negotiations, contemplated future consequences, the terms of the contract, and

the parties’ course of actual dealing with each other.’” Topcon Agric. Americas, LLC v. Cote Ag

Techs., LLC, 391 F. Supp. 3d 882, 886 (W.D. Wis. 2019).

       As to the Munozes’ breach of contract claims, it appears the parties are in agreement that

all of the contracts at issue were negotiated and entered into in Florida. Regarding the

contemplated future consequences and the terms of the contract, it is difficult to assess what

these are because it is not clear which contract the Munozes claim was breached. Even assuming

the relevant contract is the Security Agreement, it contains numerous provisions, and the Court

is not obligated to select those that might be relevant to the personal jurisdiction analysis or

make the Munozes’ arguments for them. Thus, the Munozes have failed to demonstrate that the

first three factors (prior negotiations, contemplated future consequences, and the terms of the



       1
           Because the Court has ruled on Gebremeskel’s claims, the Court’s use of the term
“Plaintiffs” from here to the end of its analysis refers to both the Munozes and the Deneens. When
applicable, the Court will specify if it is referring to only one of the couples.
       2
           The Court refers to these counts as the breach of contract claims.

                                                  6
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 7 of 11 PageID #:1507



contract) support a finding of minimum contacts by Wyndham with Illinois with respect to their

breach of contract claims.

       The Munozes’ primary piece of evidence in establishing personal jurisdiction is

Wyndham’s interactive website, www.myclubwyndham.com, which appears to relate to the last

factor in the context-sensitive contract analysis – the parties’ course of actual dealing. Plaintiffs

contend that “[o]wners can book destinations, manage their account, . . . make payments to

Wyndham” and view the “monthly amounts due for program fees, maintenance fees, reserve

fund payments, and property taxes.” (Pls.’ Consolidated Mem. Law Opp’n Def.’s Mot. Dismiss,

Dkt. # 34, at 9.) According to Plaintiffs, “Wyndham failed to make destinations reasonably

available on the website in breach of its contracts with Plaintiffs.” (Id.)

       But the Seventh Circuit has cautioned that “[i]nteractivity of a website is . . . a poor

proxy for adequate in-state contacts” because “the operation of an interactive website does not

show that the defendant has formed a contact with the forum state.” Advanced Tactical, 751

F.3d at 803 (emphasis in original). Here, the fact that the Munozes reside in Illinois and

managed their Wyndham account there is happenstance. In addressing the contacts that an email

transmission creates, the Advanced Tactical court noted that “email does not exist in any location

at all; it bounces from one server to another, it starts wherever the account-holder is sitting when

she clicks the ‘send’ button, and it winds up wherever the recipient happens to be at that instant.”

Id. “The connection between the place where an email is opened and a lawsuit is entirely

fortuitous.” (Id.) The same is true here. The Munozes can access their account from anywhere.

Wyndham did not create the contact; the Munozes did.3


       3
         Even if the Munozes had argued (they did not) that personal jurisdiction was proper
because Wyndham knew the Munozes resided in Illinois and would be harmed there, the Court

                                                  7
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 8 of 11 PageID #:1507



        This point is well illustrated in this case by the circumstances of the Deneen plaintiffs,

who purchased a membership in a timeshare association headquartered in Florida while on

vacation in Branson, Missouri from their then-residence of Oklahoma. Presumably, the Deneens

managed their Wyndham account in Oklahoma while they lived there, and now manage their

account in Illinois, where they currently reside; but the location of the Deneens’ access is not

based on any deliberate or intentional conduct by Wyndham. Id. at 803 (“Having an ‘interactive

website’ . . . should not open a defendant up to personal jurisdiction in every spot on the planet

where that interactive website is accessible.”). If Plaintiffs move away from Illinois, so does the

connection between Wyndham, the forum, and the lawsuit; in such a case, minimum contacts do

not exist. See Greene v. Mizuho Bank, Ltd., 169 F. Supp. 3d 855, 861 (N.D. Ill. 2016) (“[T]he

relation between the defendant and the forum must arise out of contacts that the defendant

himself creates with the forum.’”) (citation omitted and alteration in Greene).

        Plaintiffs’ reliance on Wyndham’s other Illinois contacts does not alter the Court’s

conclusion that personal jurisdiction does not exist as to the Munozes’ or Deneens’ breach of

contract claims. Plaintiffs cite in support of their assertion of specific personal jurisdiction the

same factors they reference in support of their claim of general jurisdiction: Wyndham has a

sales and marketing office in Chicago; it offers a vacation destination in Galena, Illinois; it

leases office space in Northbrook, Illinois; it maintained a sales booth at Six Flags Great

America in Gurnee, Illinois; it held a sales presentation at the Wyndham Grand Hotel in

Chicago, Illinois; and it is registered to do business in Illinois.


would not be persuaded. See Advanced Tactical, 751 F.3d at 802 (finding the district court erred
in concluding that “personal jurisdiction [was] proper because [the defendant] knew that [the
plaintiff] was an Indiana company and could foresee that its misleading emails and sales would harm
[the plaintiff] in Indiana.”)

                                                   8
   Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 9 of 11 PageID #:1507



       The Deneens, who purchased their timeshare ownership in Missouri while on vacation

from their then-residence in Oklahoma, make no association between any of the above-

mentioned contacts and their injuries. And, as the Court has already concluded, Wyndham’s

website does not provide the minimum contacts necessary to assert personal jurisdiction over

Wyndham with respect to the Deneens’ breach of contract claims. Therefore, the Court grants

the motion to dismiss the Deneens’ breach of contract claims for lack of personal jurisdiction.

       The Munozes have more of an affiliation with Wyndham in Illinois than just their

residence. When they complained to Wyndham representatives who were staffing the Great

America sales booth that their desired properties were never available on the dates they wanted,

the Wyndham representatives told the Munozes to attend a meeting of timeshare owners at the

Wyndham Grand Chicago Riverfront Hotel. (Munoz Decl., Dkt. # 34-1, ¶¶ 7-8). According to

the Munozes, the Chicago meeting “turned out to be just another misleading sales presentation

where Wyndham tried to convince us that the solution [to the lack of availability of the

properties they wanted on their desired dates] was for us to spend more money and buy more

points.” (Id. ¶ 8.) But, as Wyndham notes, the Munozes do not allege any injury from this

second sales presentation in Chicago because they did not purchase any timeshares from

Wyndham during that presentation. See Advanced Tactical, 751 F.3d at 801 (“The only

transactions that would be relevant are those that were related to [the defendant’s] allegedly

unlawful activity.”). Thus, even assuming that the Gurnee interaction and/or the Chicago sales

presentation demonstrate that Wyndham purposely availed itself of the privilege of doing

business in Illinois or directly targeted Illinois in marketing its timeshares, the Munozes fail to

establish that their alleged breach of contract injuries arise from or are related to these contacts.



                                                  9
  Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 10 of 11 PageID #:1507



                       b.     Illinois Consumer Fraud Act (Count Five); Negligent
                              Misrepresentation (Count Six); Fraud in the Inducement (Count
                              Seven)4

       With respect to their claims under the Illinois Consumer Fraud Act and for negligent

misrepresentation and fraudulent inducement, Plaintiffs allege, respectively, that Wyndham:

               - engaged in unfair methods of competition and unfair or deceptive acts or
               practices including but not limited to the use or employment of any deception,
               fraud, false pretense, false promise, misrepresentation, or the concealment,
               suppression, or omission of any material fact;

               - made “[n]umerous negligent misrepresentations and omissions . . . at the
               Wyndham sales presentations . . . ”; and

               - made “the foregoing” false representations or material omissions with the intent
               that Plaintiffs rely on them, and they were injured as a result.

(Am. Compl., Dkt. # 17, ¶¶ 113, 120, 126.) But none of the injury-producing presentations

where the purported misrepresentations occurred took place in Illinois; the only false

representations or omissions that Plaintiffs relied on were those made at the presentations during

which Plaintiffs purchased their timeshares, which were in Florida and Missouri. Plaintiffs point

to no discernible connection between Wyndham and Illinois with respect to these claims.

Because Plaintiffs fail to establish that Wyndham had minimum contacts with Illinois regarding

their Illinois Consumer Fraud Act, negligent misrepresentation, and fraudulent inducement

claims, the Court grants the motion to dismiss these claims for lack of personal jurisdiction.




       4
          For reference, the amended complaint misnumbers negligent misrepresentation and fraud
in the inducement as Counts Five and Six. They are properly labeled Counts Six and Seven, and the
Court refers to them using their correct numbers.

                                                10
  Case: 1:19-cv-05499 Document #: 55 Filed: 02/12/20 Page 11 of 11 PageID #:1507



III.   Conclusion

       Wyndham’s motion to dismiss this action for lack of personal jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(2) [23] is granted. All other pending motions are denied

as moot. This action is dismissed without prejudice for lack of personal jurisdiction.




DATE: February 12, 2020                              ____________________________________
                                                     Ronald A. Guzmán
                                                     United States District Judge




                                                11
